Citation Nr: 1639556	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-22 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 22, 2010.

2.  Entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to December 1975.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a September 2010 rating decision, the RO granted entitlement to TDIU effective from February 22, 2010.  In a June 2012 decision, the Board granted increased evaluations for service-connected peripheral neuropathy of the right and left lower extremities, denied higher evaluations for service-connected diabetes mellitus type II and associated complications other than the bilateral lower extremity peripheral neuropathy, and reopened and denied another claim that had been on appeal.  The Board also determined that the issues of entitlement to TDIU prior to February 22, 2010, and entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) were on appeal as initially related to the June 2005 increased evaluation claim.  See also February 2010 TDIU claim.

The Veteran was scheduled for a hearing before the Board at the RO in March 2011; however, he cancelled his request through a written statement from his representative that same month.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

In the June 2012 remand, the Board requested a retrospective medical opinion as to whether the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation prior to February 22, 2010 (i.e., for the period from the June 2005 increased evaluation claim to the current effective date for entitlement to TDIU).  The November 2012 VA examiners provided either an opinion as to the functional impairment resulting from the service-connected diabetes mellitus and associated complications or the service-connected posttraumatic stress disorder (PTSD); however, neither examiner addressed the combined effect of those disabilities.  Based on the foregoing, the Board finds that a social and industrial survey is needed to ensure compliance with the prior remand.

In addition, the issue of entitlement to special monthly compensation at the housebound rate is inextricably intertwined with the outcome of the TDIU claim, and a remand is therefore required.  The Board also directed the AOJ to determine whether the Veteran met the criteria for TDIU based on his diabetes mellitus and associated complications alone in the remand.  It is unclear whether such a determination was made; the June 2015 supplemental statement of the case simply indicates that the grant of TDIU was based on the combined effects of the service-connected disabilities.  Thus, the AOJ will have an opportunity to address this issue while the case is on remand.  See also July 2015 rating decision (granting service connection for coronary artery disease status post myocardial infarction and assigning a 30 percent evaluation effective from April 9, 2014 - making the combined evaluation for non-diabetes mellitus-related disabilities 70 percent as of that date).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel for the purpose of evaluating entitlement to TDIU from June 13, 2005, to February 22, 2010.

For this period, the Veteran was service-connected for PTSD (50 percent disabling); type II diabetes mellitus with erectile dysfunction (20 percent disabling); right and left lower extremity peripheral neuropathy associated with diabetes mellitus (each 10 percent disabling, then 20 percent disabling effective from April 9, 2008); right and left upper extremity peripheral neuropathy associated with diabetes mellitus (each 10 percent disabling effective from February 15, 2007); and a scar of the midline lower lip (noncompensable).

The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities alone on his ability to work from June 13, 2005, to February 22, 2010.  Consideration should not be given to any nonservice-connected disorder.

The report should also indicate if there is any form of employment that the Veteran could have performed during this time period, and if so, what type.  See also, e.g., January 2005 VA mental health treatment record and February 2010 TDIU claim (Veteran reporting nature of employment).  The examiner should specifically consider the information contained in the February 2006, April 2008, and July 2010 VA examination reports, as well as the November 2012 VA TDIU opinions and Social Security Administration records received in April 2010.

A written copy of the report should be associated with the claims folder.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be readjudicated by the AOJ on the basis of additional evidence.  In so doing, the AOJ should address whether the Veteran has been entitled to TDIU at any time during the appeal period based on his service-connected diabetes mellitus type II and associated complications alone. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

